 



EXHIBIT 10.1

Securities Purchase Agreement

Medwave, Inc.
435 Newbury Street
Danvers, Massachusetts 01923

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Securities Purchase Agreement is made as of the date set forth below
between Medwave, Inc., a Delaware corporation (the “Company”), and the Investor.

2. The Company has authorized the sale and issuance of an aggregate of
(i) 1,300,000 shares (the “Shares”) of the common stock of the Company, $.01 par
value per share (the “Common Stock”), and (ii) Additional Investment Rights (in
the form attached hereto as Exhibit D) (the “Additional Investment Rights”) to
purchase up to 575,000 additional shares of Common Stock (the “AIR Shares”) on
the terms and subject to the conditions contained therein, to certain investors
in a private placement (the “Offering”).

3. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor (i) _________ Shares
and (ii) ________ Additional Investment Rights, for a purchase price of $4.00
per Share, or an aggregate purchase price of $_______ (the “Purchase Price”),
subject to the Terms and Conditions for Purchase of Shares attached hereto as
Annex I and incorporated herein by reference as if fully set forth herein.
Unless otherwise requested by the Investor in Exhibit A, certificates
representing the Shares and the Additional Investment Rights purchased by the
Investor will be registered in the Investor’s name and address as set forth
below.

4. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or its affiliates, (b) neither it, nor any group of which it is a
member or to which it is related, beneficially owns (including the right to
acquire or vote) any securities of the Company and (c) it has no direct or
indirect affiliation or association with any National Association of Securities
Dealers, Inc. (“NASD”) member. Exceptions:



--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)





--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

              Dated as of: February 10, 2005
 
                  [Investor Name]
 
       

  By:    

       

       Name:

       Title:

         

  Address:    

       
 
             
 
             
 
       

  Facsimile:    

       

AGREED AND ACCEPTED:

Medwave, Inc.

         
By:
       

 

--------------------------------------------------------------------------------

  Name:    

    Title:    





--------------------------------------------------------------------------------



 



Annex I

Terms and Conditions for Purchase of Shares and Additional Investment Rights

1. Agreement to Sell and Purchase the Shares and the Additional Investment
Rights; Subscription Date.

     1.1 Purchase and Sale. At the Closing (as defined in Section 2), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and subject to the conditions set forth herein, and at
the Purchase Price, the number of Shares and Additional Investment Rights
described in paragraph 3 of the Securities Purchase Agreement attached hereto
(collectively with this Annex I and the other exhibits attached hereto, this
“Agreement”).

     1.2 Other Investors. As part of the Offering, the Company proposes to enter
into Securities Purchase Agreements in the same form as this Agreement with
certain other investors (the “Other Investors”), and the Company expects to
complete sales of Shares and Additional Investment Rights to them. The Investor
and the Other Investors are sometimes collectively referred to herein as the
“Investors,” and this Agreement and the Securities Purchase Agreements executed
by the Other Investors are sometimes collectively referred to herein as the
“Agreements.” The Company may accept executed Agreements from Investors for the
purchase of Shares and Additional Investment Rights commencing upon the date on
which the Company provides the Investors with the proposed purchase price per
Share and related Additional Investment Right and concluding upon the date (the
“Subscription Date”) on which the Company has notified Adams Harkness, Inc. (in
its capacity as placement agent for the Shares, the “Placement Agent”) in
writing that it will no longer accept Agreements for the purchase of Shares in
the Offering, but in no event shall the Subscription Date be later than
February 10, 2005. Each Investor must complete a Securities Purchase Agreement,
a Stock Certificate Questionnaire (in the form attached as Exhibit A hereto) and
an Investor Questionnaire (in the form attached as Exhibit B hereto) in order to
purchase Shares and Additional Investment Rights in the Offering.

     1.3 Placement Agent Fee. The Investor acknowledges that the Company intends
to pay to the Placement Agent a fee in respect of the sale of Shares and
Additional Investment Rights to the Investor.

     2. Delivery of the Shares and Additional Investment Rights at Closing. The
completion of the purchase and sale of the Shares and the Additional Investment
Rights (the “Closing”) shall occur on a date specified by the Company and the
Placement Agent (the “Closing Date”), which date shall not be later than
February 11, 2005 (the “Outside Date”), and of which the Investors will be
notified in advance by the Placement Agent. At the Closing, the Company shall
deliver to the Investor (i) one or more stock certificates representing the
number of Shares set forth in paragraph 3 of the Securities Purchase Agreement
and (ii) an Additional Investment Right for the number of Additional Investment
Rights set forth in paragraph 3 of the Securities Purchase Agreement, each such
certificate and Additional Investment Right to be registered in the name of the
Investor or, if so indicated on the Stock Certificate Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Investor. In
exchange for the delivery of the stock certificates representing such Shares and
the Additional Investment Rights, the Investor shall deliver the Purchase Price
to the Company by wire transfer of immediately available funds pursuant to the
Company’s written instructions. On the Closing Date, the Company shall cause
counsel to the Company to deliver to the Investors a legal opinion, dated the
Closing Date, substantially in the form attached hereto as Exhibit C (the “Legal
Opinion”).

1



--------------------------------------------------------------------------------



 



     The Company’s obligation to issue and sell the Shares and the Additional
Investment Rights to the Investor shall be subject to the following conditions,
any one or more of which may be waived by the Company: (a) prior receipt by the
Company of an executed copy of this Agreement; (b) completion of purchases and
sales of Shares and the Additional Investment Rights under the Agreements with
the Other Investors; (c) the accuracy of the representations and warranties made
by the Investor in this Agreement and the fulfillment of the obligations of the
Investor to be fulfilled by it under this Agreement on or prior to the Closing;
and (d) the absence of any order, writ, injunction, judgment or decree that
questions the validity of the Agreements or the Additional Investment Rights or
the right of the Company or the Investor to enter into such Agreements or, in
the case of the Company, the Additional Investment Rights or to consummate the
transactions contemplated hereby and thereby.

     The Investor’s obligation to purchase the Shares and the Additional
Investment Rights shall be subject to the following conditions, any one or more
of which may be waived by the Investor: (a) the completion of purchases and
sales under the Agreements with the Other Investors for an aggregate purchase
price of not less than five million two hundred thousand dollars ($5,200,000);
(b) the delivery at Closing of the Legal Opinion to the Investor by counsel to
the Company; (c) the accuracy of the representations and warranties made by the
Company in this Agreement on the date hereof and, if different, on the Closing
Date; (d) the fulfillment of the obligations of the Company to be fulfilled by
it under this Agreement on or prior to the Closing; (e) the absence of any
order, writ, injunction, judgment or decree that questions the validity of the
Agreements or the Additional Investment Rights or the right of the Company or
the Investor to enter into such Agreements or, in the case of the Company, the
Additional Investment Rights or to consummate the transactions contemplated
hereby and thereby; and (f) the delivery to the Investor by the Secretary or
Assistant Secretary of the Company of a certificate stating that the conditions
specified in this paragraph have been fulfilled. In the event that the Closing
does not occur on or before the Outside Date as a result of the Company’s
failure to satisfy any of the conditions set forth above (and such condition has
not been waived by the Investor), the Company shall return any and all funds
paid hereunder to the Investor no later than one Business Day following the
Outside Date and the Investors shall have no further obligations hereunder. For
purposes of this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or other day on which the New York Stock Exchange or commercial
banks located in Boston, Massachusetts are permitted or required by law to
close.

     3. Representations, Warranties and Covenants of the Company. The Company
hereby represents and warrants to, and covenants with, the Investor as of the
date hereof and the Closing Date, as follows:

     3.1 Organization. The Company is duly incorporated and validly existing in
good standing under the laws of the State of Delaware. The Company has full
corporate power and authority to own, operate and occupy its properties and to
conduct its business as presently conducted and is registered or qualified to do
business and in good standing in each jurisdiction in which it owns or leases
property or transacts business and where the failure to be so qualified would
have a material adverse effect upon the business, properties, assets,
operations, results of operations, or condition (financial or otherwise) of the
Company or on the transactions contemplated hereby and the other agreements and
instruments entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations under the
Agreements and the Additional Investment Rights in all material respects
(“Material Adverse Effect”), and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.

2



--------------------------------------------------------------------------------



 



The Company has no “subsidiaries” (as defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)).

     3.2 Due Authorization. The Company has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Agreements
and the Additional Investment Rights. The execution and delivery of the
Agreements and the Additional Investment Rights, and the consummation by the
Company of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action and no further action on the part
of the Company or its Board of Directors or stockholders is required. The
Agreements and the Additional Investment Rights have been validly executed and
delivered by the Company and constitute legal, valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except to the extent (i) rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
(ii) such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and (iii) such enforceability may be subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

     3.3 Non-Contravention. The execution and delivery of the Agreements and the
Additional Investment Rights, the issuance and sale of the Shares and the
Additional Investment Rights to be sold by the Company under the Agreements, the
fulfillment of the terms of the Agreements and the Additional Investment Rights
(including, without limitation, the obligation to deliver AIR Shares upon
exercise of the Additional Rights) and the consummation of the transactions
contemplated hereby and thereby will not (A) result in a conflict with or
constitute a violation of, or default (with the passage of time or otherwise)
under, (i) any bond, debenture, note or other evidence of indebtedness, or any
material lease, contract, indenture, mortgage, deed of trust, loan agreement,
joint venture or other agreement or instrument to which the Company is a party
or by which the Company or its properties are bound, (ii) the Certificate of
Incorporation, by-laws or other organizational documents of the Company, as
amended, or (iii) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority binding upon the
Company or its properties or (B) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness or any
material indenture, mortgage, deed of trust or any other agreement or instrument
to which the Company is a party or by which it is bound or to which any of the
property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of the Agreements and the Additional
Investment Rights by the Company, the valid issuance or sale of the Shares and
the Additional Investment Rights by the Company pursuant to the Agreements and
the valid issuance of the AIR Shares by the Company pursuant to the Additional
Investment Rights, other than such as have been made or obtained, and except for
any filings required to be made under federal or state securities laws.

     3.4 Capitalization. The outstanding capital stock of the Company as of
September 30, 2004 is as described in the Company’s Annual Report on Form 10-K
for the year ended September 30, 2004. The Company has not issued any capital
stock since September 30, 2004 other than through the exercise of outstanding
warrants or stock options. The Shares and the Additional Investment Rights to be
sold pursuant to the Agreements have been duly authorized, and when issued and
paid for in accordance with the terms of the Agreements, will be duly and
validly issued, fully paid and nonassessable, subject to no lien, claim or
encumbrance (except for any such lien, claim or encumbrance created, directly or
indirectly, by the Investor). The Company shall, so long as any of the
Additional Investment Rights are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,

3



--------------------------------------------------------------------------------



 



solely for the purpose of effecting the exercise of the Additional Investment
Rights, 100% of the number of shares of Common Stock issuable upon exercise of
the Additional Investment Rights. Upon exercise in accordance with the
Additional Investment Rights, the AIR Shares will be duly and validly issued,
fully paid and nonassessable, subject to no lien, claim or encumbrance (except
for any such lien, claim or encumbrance created, directly or indirectly, by the
Investor). Assuming the accuracy of the Investor’s representations hereunder,
the issuance by the Company of the Shares, the Additional Investment Rights and
the AIR Shares is exempt from registration under the Securities Act. The
outstanding shares of capital stock of the Company have been duly and validly
issued and are fully paid and nonassessable, have been issued in compliance with
the registration requirements of federal and state securities laws, and were not
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. Except as set forth in Note 7 to the financial
statements filed with the Company’s most recent Annual Report on Form 10-K,
there are no outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable or exercisable for, any unissued shares of capital stock or other
equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind to which the Company is a party and
providing for the issuance or sale of any capital stock of the Company, any such
convertible, exchangeable or exercisable securities or any such rights, warrants
or options. Without limiting the foregoing, (i) no preemptive right, co-sale
right, registration right, right of first refusal or other similar right exists
with respect to the issuance and sale of the Shares, the Additional Investment
Rights and the AIR Shares, except as provided in the Agreements and
(ii) provided that no Investor owns, together with purchases made hereunder,
more than 15% of the Common Stock, no securities or instruments containing
anti-dilution or similar provisions will be triggered by the issuance of the
Shares, the Additional Investment Rights and the AIR Shares. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party.

     3.5 Legal Proceedings. There is no material legal or governmental
proceeding pending, or to the knowledge of the Company, threatened in writing,
to which the Company is a party or of which the business or property of the
Company is subject that is required to be disclosed and that is not so disclosed
in the SEC Reports (as defined in Section 4.9). The Company is not subject to
any injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other government body.

     3.6 No Violations. The Company is not in violation of its Certificate of
Incorporation, bylaws or other organizational documents, as amended, or in
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, which violation, individually or in the aggregate, is reasonably likely
to have a Material Adverse Effect, and the Company is not in default (and there
exists no condition which, with the passage of time or otherwise, would
constitute a default) in the performance of any bond, debenture, note or any
other evidence of indebtedness or any indenture, mortgage, deed of trust or any
other material agreement or instrument to which the Company is a party or by
which the Company or its properties are bound, which default is reasonably
likely to have a Material Adverse Effect.

     3.7 Governmental Permits, Etc. The Company has all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company as
currently conducted, except where the failure to currently possess such
franchises, licenses, certificates and other authorizations is not reasonably
likely to have a Material Adverse Effect.

     3.8 Intellectual Property.

          (a) Except for matters which are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect, (i) the Company
has ownership of, or a license or other legal

4



--------------------------------------------------------------------------------



 



right to use, all patents, copyrights, trade secrets, trademarks, customer
lists, designs, manufacturing or other processes, computer software, systems,
data compilation, research results or other proprietary rights used in the
business of the Company (collectively, “Intellectual Property”) and (ii) all of
the Intellectual Property owned by the Company consisting of patents, registered
trademarks and registered copyrights have been duly registered in, filed in or
issued by the United States Patent and Trademark Office, the United States
Register of Copyrights or the corresponding offices of other jurisdictions and
have been maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in the United States and/or such other
jurisdictions.

          (b) Except for matters which are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect, all material
licenses or other material agreements under which (i) the Company employs rights
in Intellectual Property, or (ii) the Company has granted rights to others in
Intellectual Property owned or licensed by the Company are in full force and
effect, and there is no default by the Company with respect thereto.

          (c) The Company believes that it has taken all steps reasonably
required in accordance with sound business practice and business judgment to
establish and preserve the ownership of all material Intellectual Property owned
by the Company.

          (d) Except for matters which are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect, to the knowledge
of the Company, (i) the present business, activities and products of the Company
do not infringe any intellectual property of any other person; (ii) the Company
is not making unauthorized use of any confidential information or trade secrets
of any person; and (iii) the activities of any of the employees of the Company,
acting on behalf of the Company do not violate any agreements or arrangements
related to confidential information or trade secrets of third parties.

          (e) No proceedings are pending, or to the knowledge of the Company,
threatened in writing, which challenge the rights of the Company to the use of
Intellectual Property, except for matters which are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect.

     3.9 Financial Statements. The financial statements of the Company and the
related notes contained in the SEC Reports present fairly and accurately in all
material respects the financial position of the Company as of the dates therein
indicated, and the results of its operations, cash flows and the changes in
shareholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. As of their respective dates, such financial statements complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC (as defined in Section 6.1(c)) with
respect thereto. Such financial statements (including the related notes) have
been prepared in accordance with generally accepted accounting principles
applied on a consistent basis at the times and throughout the periods therein
specified, except that unaudited financial statements may not contain all
footnotes required by generally accepted accounting principles.

     3.10 No Material Adverse Change. Except as disclosed in Schedule 3.10,
since September 30, 2004, there has not been (i) an event, circumstance or
change that has had a Material Adverse Effect, (ii) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company, or
(iii) any loss or damage (whether or not insured) to the physical property of
the Company which has had a Material Adverse Effect.

     3.11 Nasdaq Compliance. The Common Stock is registered pursuant to Section
12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and is quoted on the Nasdaq

5



--------------------------------------------------------------------------------



 



SmallCap Market (the “Nasdaq Stock Market”), and the Company has taken no action
intended to, terminate the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Nasdaq Stock Market. Assuming the
accuracy of the Investor’s representations hereunder, the issuance of the
Shares, the Additional Investment Rights and the AIR Shares does not require
shareholder approval, including, without limitation, pursuant to Nasdaq
Marketplace Rule 4350(i).

     3.12 Reporting Status. The Company has timely (including extensions
permitted pursuant to the Exchange Act Rule 12b-25) made all filings required
under the Exchange Act during the twelve (12) months preceding the date of this
Agreement, and all of those documents complied in all material respects with the
SEC’s requirements as of their respective filing dates, and the information
contained therein as of the respective dates thereof did not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading. The Company is
currently eligible to register the resale of Common Stock by the Investors
pursuant to a registration statement on Form S-3 under the Securities Act (the
“Registration Statement”).

     3.13 No Manipulation; Disclosure of Information. The Company has not taken
and will not take any action designed to or that might reasonably be expected to
cause or result in an unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.

     3.14 Accountants. BDO Seidman, LLP, who expressed their opinion with
respect to the consolidated financial statements to be incorporated by reference
from the Company’s Annual Report on Form 10-K for the year ended September 30,
2004 into the Registration Statement and the prospectus which forms a part
thereof (the “Prospectus”), have advised the Company that they are, and to the
knowledge of the Company they are, independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.

     3.15 Contracts. Except for matters which are not, individually or in the
aggregate, reasonably likely to have a Material Adverse Effect and those
contracts that are substantially or fully performed or expired by their terms,
the contracts listed as exhibits to or described in the SEC Reports that are
material to the Company and all amendments thereto, are in full force and effect
on the date hereof, and neither the Company nor, to the Company’s knowledge, any
other party to such contracts is in breach of or default under any of such
contracts.

     3.16 Taxes. Except for matters which are not, individually or in the
aggregate, reasonably likely have a Material Adverse Effect, the Company has
filed all necessary federal, state and foreign income and franchise tax returns
and has paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of a tax deficiency which has been asserted or threatened in writing
against the Company.

     3.17 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Shares hereunder will be, or will have been, fully paid
or provided for by the Company and the Company will have complied with all laws
imposing such taxes.

     3.18 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended, and will not be deemed an “investment company” as a result of the
transactions contemplated by the Agreements.

6



--------------------------------------------------------------------------------



 



     3.19 Insurance. The Company maintains insurance of the types and in the
amounts that the Company reasonably believes is adequate for its businesses,
including, but not limited to, insurance covering real and personal property
owned or leased by the Company against theft, damage, destruction, acts of
vandalism and all other risks customarily insured against by similarly situated
companies, all of which insurance is in full force and effect.

     3.20 Offering Prohibitions. Neither the Company nor any person acting on
its behalf or at its direction has in the past or will in the future take any
action to sell, offer for sale or solicit offers to buy any securities of the
Company which would bring the offer or sale of the Shares and the Additional
Investment Rights as contemplated by this Agreement within the provisions of
Section 5 of the Securities Act. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) in connection with the sale of the Shares and the Additional
Investment Rights. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions (other
than for persons engaged by an Investor or its investment advisor) relating to
or arising out of the transactions contemplated by the Agreements. The Company
shall pay, and hold the Investor harmless against, any liability, loss or
expense (including, without limitation, attorney’s fees and out-of-pocket
expenses) arising in connection with any claims relating to placement agent
fees, financial advisory fees or brokers’ commissions. Other than the Placement
Agent, the Company has not engaged any placement agent or other agent in
connection with the sale of the Shares and the Additional Investment Rights.

     3.21 Listing. The Company shall promptly secure the listing of all Shares
and the AIR Shares on the Nasdaq Stock Market and comply with all requirements
of the NASD with respect to the issuance of the Shares and the AIR Shares and
the listing thereof on the Nasdaq Stock Market. The Company shall pay all fees
and expenses in connection with satisfying its obligations under this
Section 3.21.

     3.22 Related Party Transactions. To the knowledge of the Company, no
transaction has occurred between or among the Company or any of its affiliates,
officers or directors or any affiliate or affiliates of any such officer or
director that with the passage of time will be required to be disclosed pursuant
to Section 13, 14 or 15(d) of the Exchange Act that has not been disclosed in
the SEC Reports.

     3.23 Books and Records. The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the operations of, the Company. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that: (i) transactions are executed in accordance with
management’s general or specific authorizations: (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act) that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed in to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and its
principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

7



--------------------------------------------------------------------------------



 



     3.24 Foreign Corrupt Practices. Neither the Company, nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

     3.25 Sarbanes-Oxley Act. The Company is in compliance with all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are applicable to the
Company as of the date hereof, and all applicable rules and regulations
promulgated by the SEC thereunder that are applicable to the Company as of the
date hereof, except where such noncompliance would not have, individually or in
the aggregate, a Material Adverse Effect.

     3.26 Disclosure. The Company confirms that neither it nor any other person
acting on its behalf has provided the Investor or its agents with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company. No event or circumstance has occurred or information
exists with respect to the Company or its business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure (as opposed to voluntary public disclosure) or announcement by
the Company but which has not been so publicly announced or disclosed (assuming
for this purpose that the Company’s reports filed under the Exchange Act are
being incorporated into an effective registration statement filed by the Company
under the Securities Act). The Company acknowledges and agrees that the Investor
is not making or has not made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 4.

4. Representations, Warranties and Covenants of the Investor.

     4.1 Investor Knowledge and Status. The Investor represents and warrants to,
and covenants with, the Company that: (i) the Investor is an “accredited
investor” as defined in Regulation D under the Securities Act, is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to, investments in securities presenting an investment decision similar
to that involved in the purchase of the Shares and the Additional Investment
Rights, and has requested, received, reviewed and considered all information it
deemed relevant in making an informed decision to purchase the Shares and the
Additional Investment Rights; (ii) the Investor understands that the Shares and
the Additional Investment Rights are “restricted securities” and have not been
registered under the Securities Act and is acquiring the number of Shares and
Additional Investment Rights set forth in paragraph 3 of the Securities Purchase
Agreement in the ordinary course of its business and for its own account for
investment only, has no present intention of distributing any of such Shares or
Additional Investment Rights and has no arrangement or understanding with any
other persons regarding the distribution of such Shares and Additional
Investment Rights (provided, however, that by making the representations herein,
the Investor does not agree to hold any of the Shares for any minimum or other
specific term and reserves the right to dispose of the Shares or AIR Shares at
any time in accordance with or pursuant to an effective registration statement
or an exemption under the Securities Act); (iii) the Investor will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) any of the
Shares, the Additional Investment Rights or the AIR Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (iv) the Investor has answered all
questions in paragraph 4 of the Securities Purchase Agreement and the Investor
Questionnaire attached hereto as Exhibit B for use

8



--------------------------------------------------------------------------------



 



in preparation of the Registration Statement and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date; (v) the Investor will notify the Company promptly of any change in any of
such information until such time as the Investor has sold all of its Shares and
AIR Shares or until the Company is no longer required to keep the Registration
Statement effective; and (vi) the Investor has, in connection with its decision
to purchase the number of Shares and the Additional Investment Rights set forth
in paragraph 3 of the Securities Purchase Agreement, relied only upon the
representations and warranties of the Company contained herein and the
information contained in the SEC Reports. The Investor understands that the
issuance of the Shares and the Additional Investment Rights to the Investor has
not been registered under the Securities Act, or registered or qualified under
any state securities law, in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the representations made by the
Investor in this Agreement. No person (including without limitation the
Placement Agent) is authorized by the Company to provide any representation that
is inconsistent with or in addition to those contained herein or in the SEC
Reports, and the Investor acknowledges that it has not received or relied on any
such representations.

     4.2 Power and Authority. The Investor represents and warrants to the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except to the extent (a) rights to indemnity and
contribution may be limited by state or federal securities laws or the public
policy underlying such laws, (b) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and (c) such
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

     4.3 Short Position. The Investor has not, prior to the Closing Date,
established any hedge or other position in the Common Stock that is outstanding
on the Closing Date and that is designed to or could reasonably be expected to
lead to or result in a disposition by the Investor or any other person or
entity. For purposes hereof, a “hedge or other position” would include, without
limitation, effecting any short sale or having in effect any short position
(whether or not such sale or position is against the box and regardless of when
such position was entered into) or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security (other than a broad-based market
basket or index) that includes, relates to or derives any significant part of
its value from the Common Stock.

     4.4 No Investment, Tax or Legal Advice. The Investor understands that
nothing in the SEC Reports, this Agreement, or any other materials presented to
the Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares and the Additional
Investment Rights.

     4.5 Acknowledgments Regarding Placement Agent. The Investor acknowledges
that the Placement Agent has acted solely as placement agent for the Company in
connection with the Offering of the Shares and the Additional Investment Rights
by the Company, and that the Placement Agent has made no representation or
warranty whatsoever with respect to the accuracy or completeness of information,
data or other related disclosure material that has been provided to the
Investor. The Investor further acknowledges that in making its decision to enter
into this Agreement and purchase the Shares and the Additional Investment
Rights, it has relied on its own examination of the Company and the terms of,
and consequences of holding, the Shares and the AIR Shares. The Investor further
acknowledges that the provisions of this Section 4.5 are for the benefit of, and
may be enforced by, the Placement Agent.

9



--------------------------------------------------------------------------------



 



     4.6 Deemed Disposition. The Investor will not, prior to the date the
Registration Statement becomes effective, enter into any transaction, including
any hedging transaction, that constitutes a deemed disposition of any of the
Shares or AIR Shares, that will be covered with Shares or AIR Shares registered
pursuant to the Registration Statement.

     4.7 SEC Reports. The Investor has received and reviewed copies of the
Company’s Annual Report on Form 10-K for the year ended September 30, 2004 (and
any amendments thereto filed at least two (2) Business Days prior to the date
hereof), the Company’s Proxy Statement for its 2005 Annual Meeting of
Shareholders, the Company’s Quarterly Report on Form 10-Q for the quarter ended
June 30, 2004 and for the quarter ended December 31, 2004 (and any amendments
thereto filed at least two Business Days prior to the date hereof) or any of the
Company’s Current Reports on Form 8-K filed since January 1, 2004 and at least
two (2) Business Days prior to the date hereof (collectively, the “SEC
Reports”),

5. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement or by the Placement Agent, all
covenants, agreements, representations and warranties made by the Company and
the Investor herein shall survive the execution of this Agreement, the delivery
to the Investor of the Shares and the Additional Investment Rights being
purchased and the payment therefor and the exercise of the Additional Investment
Rights.

6. Registration of the Shares and the AIR Shares; Compliance with the Securities
Act.

     6.1 Registration Procedures and Expenses. The Company shall:

          (a) subject to receipt of necessary information from the Investors,
prepare and file with the Securities and Exchange Commission (“SEC”), within
fifteen (15) Business Days after the Closing Date (the “Required Filing Date”),
a Registration Statement on Form S-3 to enable the resale of the Shares and the
AIR Shares by the Investors from time to time;

          (b) use its best efforts, subject to receipt of necessary information
from the Investors, to cause the Registration Statement to become effective as
soon as practicable, but in no event later than ninety (90) days after the
Registration Statement is filed by the Company, or one hundred and twenty
(120) days in the event the SEC reviews such filing (the “Required Effectiveness
Date”). If the Registration Statement has not been filed by the Required Filing
Date or become effective by the Required Effectiveness Date, the Company shall,
on the Business Day immediately following such date, and each 30th day
thereafter, or such shorter period as may be applicable, until such registration
statement is filed or effective, as applicable, make a payment to the Investor
as partial compensation for such delay (the “Late Registration Payments”) equal
to one percent (1%) of the Purchase Price paid for the Shares and the related
Additional Investment Rights purchased by the Investor and not previously sold
by the Investor until the Registration Statement is filed or effective, as
applicable; provided, however, that in no event shall the payments made pursuant
to this paragraph (b), if any, exceed in the aggregate eight percent (8%) of the
Purchase Price. Late Registration Payments will be prorated on a daily basis
during each 30 day period and will be paid to the Investor by wire transfer or
check within five (5) Business Days after the earlier of the end of each 30 day
period, or such shorter period as may be applicable, following the Required
Filing Date or Required Effectiveness Date, as applicable;

          (c) use its best efforts to prepare and file with the SEC such
amendments and supplements to the Registration Statement and the Prospectus as
may be necessary to keep the Registration Statement current and effective for a
period ending on the earlier of (i) the date on which the Investor may sell
Shares and AIR Shares, if purchased, pursuant to paragraph (k) of Rule 144 under
the

10



--------------------------------------------------------------------------------



 



Securities Act or any successor rule (“Rule 144”) or (ii) such time as all
Shares and AIR Shares, if purchased, have been sold pursuant to a registration
statement or Rule 144, and to notify each Investor promptly upon the
Registration Statement and each post-effective amendment thereto, being declared
effective by the SEC;

          (d) submit to the SEC, within three (3) Business Days after the
Company learns that no review of the Registration Statement will be made by the
staff of the SEC or that the staff of the SEC has no further comments on the
Registration Statement, as the case may be, a request for acceleration of
effectiveness of the Registration Statement to a time and date not later than 48
hours after the submission of such request;

          (e) keep the Registration Statement effective pursuant to Rule 415 at
all times until the earlier of (i) the date as of which the Investors may sell
all of the Shares and the AIR Shares, if purchased, covered by such Registration
Statement without restriction pursuant to Rule 144(k) (or successor thereto)
promulgated under the Securities Act or (ii) the date on which the Investors
shall have sold all the Shares and the AIR Shares, if purchased, covered by such
Registration Statement;

          (f) ensure that the Registration Statement (including any amendments
or supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading;

          (g) furnish to the Investor such number of copies of the Registration
Statement and the Prospectus (including supplemental prospectuses) as the
Investor may reasonably request, in order to facilitate the public sale or other
disposition of all or any of the Shares and the AIR Shares by the Investor;

          (h) file documents required of the Company for normal blue sky
clearance in states specified in writing by the Investor; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

          (i) bear all expenses (other than underwriting discounts and
commissions, if any) in connection with the procedures in paragraph (a) through
(h) of this Section 6.1 and the registration of the Shares and the AIR Shares
pursuant to the Registration Statement;

          (j) advise the Investors, promptly after it shall receive notice or
obtain knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
of any proceeding for that purpose; and it will promptly use its commercially
reasonable efforts to prevent the issuance of any stop order or to obtain its
withdrawal at the earliest possible moment if such stop order should be issued;
and

          (k) with a view to making available to the Investor the benefits of
Rule 144 and any other rule or regulation of the SEC that may at any time permit
the Investor to sell Shares and AIR Shares to the public without registration,
the Company covenants and agrees to use its commercially reasonable efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144, until the earlier of (A) such date as all of the
Investor’s Shares and AIR Shares may be resold pursuant to Rule 144(k) or any
other rule of similar effect or (B) such date as all of the Investor’s Shares
shall have been resold; (ii) file with the SEC in a timely manner all reports
and other documents required of the Company under the Securities Act and under
the Exchange Act; and (iii) furnish to the Investor

11



--------------------------------------------------------------------------------



 



upon request, as long as the Investor owns any Shares or any AIR Shares, (A) a
written statement by the Company that it has complied with the reporting
requirements of the Securities Act and the Exchange Act, (B) a copy of the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail the Investor of any rule or regulation of the SEC that permits
the selling of any such Shares or AIR Shares without registration.

     It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 6.1 that the Investor shall furnish to the
Company such information regarding itself, the Shares to be sold by Investor,
and the intended method of disposition of such securities as shall be required
to effect the registration of the Shares and the AIR Shares.

     The Company understands that the Investor disclaims being an underwriter,
but acknowledges that a determination by the SEC that the Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

     6.2 Transfer or Resale; Suspension.

          (a) The Investor understands that except as provided herein: (i) the
Shares, the Additional Investment Rights and the AIR Shares have not been and
are not being registered under the Securities Act or any state securities laws,
and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) the Investor shall have delivered to
the Company an opinion of counsel, in a form reasonably acceptable to the
Company, to the effect that such securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) the Investor provides the Company with reasonable assurance
that such securities can be sold, assigned or transferred pursuant to Rule 144;
(ii) any sale of the securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of securities under circumstances in which the seller (or
the person through whom the sale is made) may be deemed to be an underwriter (as
the term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder, and (iii) neither the Company nor any other person is under an
obligation to register the securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

          (b) The Investor understands that the certificates or other
instruments representing the Shares, the Additional Investment Rights and, until
such time as the resale of the Shares and the AIR Shares have been registered
under the Securities Act as contemplated herein, shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

12



--------------------------------------------------------------------------------



 



          (c) Except in the event that paragraph (d) below applies, the Company
shall: (i) if deemed necessary by the Company, prepare and file from time to
time with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to purchasers of the Shares and the AIR Shares being sold
thereunder, such Prospectus will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; (ii) provide the Investor copies of any documents
filed pursuant to Section 6.2(c)(i); and (iii) upon request, inform each
Investor who so requests that the Company has complied with its obligations in
Section 6.2(c)(i) (or that, if the Company has filed a post-effective amendment
to the Registration Statement which has not yet been declared effective, the
Company will notify the Investor to that effect, will use its best efforts to
secure the effectiveness of such post-effective amendment as promptly as
possible and will promptly notify the Investor pursuant to Section 6.2(c)(i)
hereof when the amendment has become effective).

          (d) Subject to paragraph (e) below, in the event: (i) of any request
by the SEC or any other federal or state governmental authority during the
period of effectiveness of the Registration Statement for amendments or
supplements to the Registration Statement or related Prospectus or for
additional information; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares or the AIR Shares for sale in any jurisdiction or the initiation of
any proceeding for such purpose; or (iv) of any event or circumstance which
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; then the Company
shall promptly deliver a certificate in writing to the Investor (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, the Investor will refrain from selling any Shares or AIR Shares pursuant
to the Registration Statement (a “Suspension”) until the Investors are advised
in writing by the Company that the current Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in any such Prospectus. In the event of any
Suspension, the Company will use its reasonable best efforts to cause the use of
the Prospectus so suspended to be resumed as soon as reasonably practicable
after delivery of a Suspension Notice to the Investors. In addition to and
without limiting any other remedies (including, without limitation, at law or at
equity) available to the Investor, the Investor shall be entitled to specific
performance in the event that the Company fails to comply with the provisions of
this Section 6.2(d).

          (e) Notwithstanding the foregoing paragraphs of this Section 6.2, the
Company shall use its commercially reasonable efforts to ensure that (i) a
Suspension shall not exceed thirty (30) days individually, and (ii) no more than
two (2) Suspensions shall occur during any twelve month period (each Suspension
that satisfies the foregoing criteria being referred to herein as a “Qualifying
Suspension”).

          (f) If a Suspension is not then in effect, the Investor may sell
Shares and AIR Shares under the Registration Statement, provided that it
complies with any applicable prospectus delivery

13



--------------------------------------------------------------------------------



 



requirements. Upon receipt of a request therefor, the Company will provide an
adequate number of current Prospectuses to the Investor and to any other parties
requiring such Prospectuses.

          (g) The legend set forth in Section 6.2(b) shall be removed and the
Company shall issue a certificate without such legend or any other legend to the
holder of the Shares, the Additional Investment Rights or the AIR Shares upon
which it is stamped, if (a) such securities are registered for resale under the
Securities Act and such registration statement is effective, (ii) in connection
with a sale, assignment or other transfer, such holder provides the Company with
an opinion of counsel, in a form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of such securities may be made
without registration under the applicable requirements of the Securities Act, or
(iii) such holder provides the Company with reasonable assurance that such
securities can be sold, assigned or transferred pursuant to Rule 144(k). The
Company agrees that it shall, immediately prior to the Registration Statement
being declared effective, deliver to its transfer agent an opinion letter of
counsel, opining that at any time the Registration Statement is effective, the
transfer agent shall be authorized to issue, in connection with the sale of the
Shares or the AIR Shares , certificates representing such Shares or AIR Shares
without restrictive legend, provided the Shares or AIR Shares are to be sold
pursuant to the Prospectus contained in the Registration Statement and the such
Investor acknowledges its obligation to comply with applicable prospectus
delivery requirements. Upon receipt of such opinion, the Company shall cause the
transfer agent to confirm, for the benefit of the Investor, that no further
opinion of counsel is required at the time of transfer in order to issue such
Shares or AIR Shares without restrictive legend. Following the effective date of
the Registration Statement or at such earlier time as a legend is no longer
required for the Shares or the AIR Shares, the Company will use its commercially
reasonable best efforts following the delivery by the Investor to the Company or
the Company’s transfer agent of a legended certificate representing the Shares
and the AIR Shares, deliver or cause to be delivered to the Investor or at the
Investor’s direction a certificate representing such Shares and AIR Shares that
is free from all restrictive and other legends.

     6.3 Indemnification. For the purpose of this Section 6.3:

          (a) the term “Selling Shareholder” shall mean the Investor, the
directors, officers, partners, members, employees, agents, representatives of,
and each person, if any, who controls the Investor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act;

          (b) the term “Registration Statement” shall include any final
Prospectus, exhibit, supplement or amendment included in or relating to, and any
document incorporated by reference in, the Registration Statement (or deemed to
be a part thereof) referred to in Section 6.1; and

          (c) the term “untrue statement” shall mean any untrue statement or
alleged untrue statement, or any omission or alleged omission to state in the
Registration Statement or the Prospectus a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus), in the light of the circumstances under which they were made not
misleading.

          (d) (i) The Company agrees to indemnify and hold harmless each Selling
Shareholder from and against any losses, claims, damages or liabilities to which
such Selling Shareholder may become subject (under the Securities Act or
otherwise) insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (a) any untrue
statement of a material fact contained in the Registration Statement or the
Prospectus; (b) any inaccuracy in the representations and warranties of the
Company contained in the Agreement or the failure of the Company to perform its
obligations hereunder; or (c) any breach by the Company of any of its
representations and warranties in this Agreement or the failure by the Company
to comply with any

14



--------------------------------------------------------------------------------



 



agreement or covenant contained in this Agreement or to fulfill any undertaking
included in the Registration Statement, and the Company will reimburse such
Selling Shareholder for any reasonable legal expense or other actual accountable
out of pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim; provided, however,
that the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of, or is based upon, an untrue
statement made in such Registration Statement or the Prospectus in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such Selling Shareholder specifically for use in preparation of the
Registration Statement, or any inaccuracy in representations made by such
Selling Shareholder in the Investor Questionnaire or the failure of such Selling
Shareholder to comply with its covenants and agreements contained in
Sections 4.1, 4.2, 4.3, 4.6 or 6.2 hereof or any statement or omission in any
Prospectus that is corrected in any subsequent Prospectus that was delivered to
the Selling Shareholder prior to the pertinent sale or sales by the Selling
Shareholder.

               (ii) The Investor agrees to indemnify and hold harmless the
Company (and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, each officer of the Company who signs the
Registration Statement and each director of the Company) from and against any
losses, claims, damages or liabilities to which the Company (or any such
officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, any untrue statement of a material fact contained in the
Registration Statement or the Prospectus if, and only if, such untrue statement
was made in reliance upon and in conformity with written information furnished
by or on behalf of the Investor specifically for use in preparation of the
Registration Statement, and the Investor will reimburse the Company (or such
officer, director or controlling person), as the case may be, for any reasonable
legal expense or other actual accountable out-of-pocket expenses reasonably
incurred in investigating, defending or preparing to defend any such action,
proceeding or claim. The obligation to indemnify (including any reimbursement
obligation) shall be limited to the net amount of the proceeds received by the
Investor from the sale of the Shares and the AIR Shares pursuant to the
Registration Statement.

               (iii) Promptly after receipt by any indemnified person of a
notice of a claim or the beginning of any action in respect of which indemnity
is to be sought against an indemnifying person pursuant to this Section 6.3,
such indemnified person shall notify the indemnifying person in writing of such
claim or of the commencement of such action, but the omission to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party under this Section 6.3 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action) or from any liability otherwise than under this Section 6.3.
Subject to the provisions hereinafter stated, in case any such action shall be
brought against an indemnified person, the indemnifying person shall be entitled
to participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel (together with

15



--------------------------------------------------------------------------------



 



appropriate local counsel) for all indemnified parties. In no event shall any
indemnifying person be liable in respect of any amounts paid in settlement of
any action unless the indemnifying person shall have approved the terms of such
settlement; provided that such consent shall not be unreasonably withheld. No
indemnifying person shall, without the prior written consent of the indemnified
person, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified person is or could reasonably have been a party and
indemnification could have been sought hereunder by such indemnified person,
unless such settlement includes an unconditional release of such indemnified
person from all liability on claims that are the subject matter of such
proceeding.

               (iv)  If the indemnification provided for in this Section 6.3 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (d)(i) or (d)(ii) above in respect of any losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to therein,
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the Investor on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Investor on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement. The Company and the Investor agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the net amount of the proceeds received by
the Investor from the sale of the Shares and the AIR Shares pursuant to the
Registration Statement. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Investor’s obligation in this subsection to contribute is
several with the Other Investors in proportion to their sales of Shares and AIR
Shares to which such loss relates and not joint.

               The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 6.3, and are fully informed regarding said
provisions. They further acknowledge that the provisions of this Section 6.3
fairly allocate the risks in light of the ability of the parties to investigate
the Company and its business in order to assure that adequate disclosure is made
in the Registration Statement as required by the Securities Act and the Exchange
Act.

     6.4 Termination of Conditions and Obligations. The conditions precedent
imposed by Section 4 or this Section 6 upon the transferability of the Shares
and the AIR Shares shall cease and terminate as to any particular number of the
Shares or AIR Shares when such Shares and AIR Shares shall have been effectively
registered under the Securities Act and sold or otherwise disposed of in
accordance with the intended method of disposition set forth in the Registration
Statement covering such Shares and AIR Shares or at such time as an opinion of
counsel satisfactory to the Company shall have been rendered to the effect that
such conditions are not necessary in order to comply with the Securities Act.

16



--------------------------------------------------------------------------------



 



     6.5 Information Available. So long as the Registration Statement is
effective covering the resale of Shares and the AIR Shares owned by the
Investor, the Company will furnish (or, to the extent such information is
available electronically through the Company’s filings with the SEC, the Company
will make available) to the Investor:

          (a) as soon as practicable after it is available, one copy of (i) its
Annual Report to Shareholders (which Annual Report shall contain financial
statements audited in accordance with generally accepted accounting principles
by a national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Shareholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

          (b) upon the reasonable request of the Investor, all exhibits excluded
by the parenthetical to subparagraph (a)(ii) of this Section 6.5 as filed with
the SEC and all other information that is made available to shareholders; and

          (c) upon the reasonable request of the Investor, an adequate number of
copies of the Prospectuses to supply to any other party requiring such
Prospectuses; and the Company, upon the reasonable request of the Investor, will
meet with the Investor or a representative thereof at the Company’s headquarters
during the Company’s normal business hours to discuss all information relevant
for disclosure in the Registration Statement covering the Shares and the AIR
Shares and will otherwise reasonably cooperate with the Investor conducting an
investigation for the purpose of reducing or eliminating the Investor’s exposure
to liability under the Securities Act, including the reasonable production of
information at the Company’s headquarters; provided, that the Company shall not
be required to disclose any confidential information to or meet at its
headquarters with the Investor until and unless the Investor shall have entered
into a confidentiality agreement in form and substance reasonably satisfactory
to the Company with the Company with respect thereto.

     6.6 Public Statements. The Company shall, on or before 8:30 a.m., New York
City Time, on first Business Day after the date of this Agreement, issue a press
release (the “Press Release”) reasonably acceptable to the Investor disclosing
all material terms of the transactions contemplated hereby. On or before 8:30
a.m., New York City Time, on the Business Day following the Closing Date, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by the Agreements in the form required by the Exchange
Act, and attaching the form of the Agreements and the Additional Investment
Rights as exhibits to such filing (including all attachments). The Company will
not issue an public statement, press release or any other public disclosure
listing the Investor as one of the purchasers of the Shares and the Additional
Investment Rights without the Investor’s prior written consent, except as may be
required by applicable law or rules of the Nasdaq stock market or any exchange
on which the Company’s securities are listed.

     6.7 Additional Issuances of Securities.

          (a) For purposes of this Section 6.7, the following definitions shall
apply.

“Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

17



--------------------------------------------------------------------------------



 



“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

          (b) From the date hereof until the date that is twenty (20) Business
Days following the effective date of the Registration Statement the Company will
not, directly or indirectly, offer, sell, grant any option to purchase, or
otherwise dispose of (or announce any offer, sale, grant or any option to
purchase or other disposition of) any of its equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or Common Stock Equivalents (any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement”). In addition, the
Company will not, for a period of six (6) months following the Closing Date,
offer for sale or sell any securities unless such offer or sale does not
jeopardize the availability of exemptions from the registration and
qualification requirements under applicable securities laws and stockholder
approval regulations of any regulatory authority with respect to the Offering.

          (c) From the date hereof until the date that is the twelve month
anniversary of the effective date of the Registration Statement, the Company
will not, directly or indirectly, effect any Subsequent Placement unless the
Company shall have first notified the Investor of its intention to effect a
Subsequent Placement and, if the Investor indicates its interest in
participating in such Subsequent Placement the Company shall first comply with
the provisions of Section 6.7(d) and 6.7(e). If the Investor indicates it does
not wish to participate in a Subsequent Placement, the Company need not comply
with Section 6.7(d) or 6.7(e) with respect to such Investor.

          (d) Prior to Closing of any Subsequent Placement, the Company shall
deliver to each Investor who has indicated a desire to participate in the
Subsequent Placement a written notice (the “Offer Notice”) of any proposed or
intended issuance or sale or exchange (the “Offer”) of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer Notice
shall (x) identify and describe the Offered Securities; (y) describe the price
and other terms upon which they are to be issued, sold or exchanged, and the
number or amount of the Offered Securities to be issued, sold or exchanged, and
(z) offer to issue and sell to or exchange with such Investors an additional 50%
of the Offered Securities, with such additional securities allocated among such
Investors (a) based on such Investor’s pro rata portion of the aggregate Shares
purchased under the Agreements (the “Basic Amount”), and (b) with respect to
each Investor that elects to purchase its Basic Amount, any additional portion
of the Offered Securities attributable to the Basic Amounts of other Investors
as such Investor shall indicate it will purchase or acquire should the other
Investors subscribe for less than their Basic Amounts (the “Undersubscription
Amount”).

          (e) To accept an Offer, an Investor must deliver a written notice to
the Company prior to the end of the fifth (5th) Business Day after such
Investor’s receipt of the Offer Notice (the

18



--------------------------------------------------------------------------------



 



“Offer Period”), setting forth such Investor’s irrevocable intention to purchase
such Investor’s Basic Amount and, if such Investor shall elect to purchase all
of its Basic Amount, the Undersubscription Amount, if any, that such Investor
elects to purchase (in either case, the “Notice of Acceptance”). If the Basic
Amounts subscribed for by all Investors are less than the total of all of the
Basic Amounts, then each Investor who has set forth an Undersubscription Amount
in its Notice of Acceptance shall be entitled to purchase, in addition to the
Basic Amounts subscribed for, the Undersubscription Amount it has subscribed
for; provided, however, that if the Undersubscription Amounts subscribed for
exceed the difference between the total of all the Basic Amounts and the Basic
Amounts subscribed for (the “Available Undersubscription Amount”), each Investor
who has subscribed for any Undersubscription Amount shall be entitled to
purchase only that portion of the Available Undersubscription Amount as the
Basic Amount of such Investor bears to total Basic Amount of all Investors that
have subscribed for Undersubscription Amounts, subject to rounding by the
Company to the extent it deems reasonably necessary. The purchase and sale shall
be on identical terms as the Subsequent Placement and the closing of such
additional sale shall occur not later than ten (10) Business Days after the
closing of the sale of the Subsequent Placement.

          (f) The restrictions contained in Sections 6.7(b) and 6.7(c) shall not
apply (1) in connection with any employee benefit plan which has been approved
by the Board of Directors of the Company, pursuant to which the Company’s
securities may be issued to any employee, officer, director or consultant for
services provided to the Company, or pursuant to the exercise of an securities
of the Company issues thereunder; (2) pursuant to a bona fide firm commitment
underwritten public offering with an underwriter which generates gross proceeds
to the Company in excess of $20,000,000 (other than an “at-the-market offering”
as defined in Rule 415(a)(4) under the Securities Act and “equity lines”);
(3) upon conversion of any Options or Convertible Securities that are
outstanding on the day immediately preceding the date hereof, provided, that the
price and number of shares issuable under such Options or Convertible Securities
are not amended, modified or changed on or after the Closing Date; or (4) in
connection with any bona fide strategic transaction or acquisition by the
Company, whether through an acquisition for stock or a merger, of any business,
assets or technologies the primary purpose of which is not to raise equity
capital. The foregoing provisions shall not prevent the Company from filing a
“shelf” registration statement pursuant to Rule 415 under the Securities Act,
but the foregoing provisions shall apply to any sale of securities by the
Company thereunder.

7. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be delivered (A) if within the United States, by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if from outside the
United States, by International Federal Express (or comparable service) or
facsimile, and shall be deemed given (i) if delivered by first-class registered
or certified mail domestic, upon the Business Day received, (ii) if delivered by
nationally recognized overnight carrier, one (1) Business Day after timely
delivery to such carrier, (iii) if delivered by International Federal Express
(or comparable service), two (2) Business Days after timely delivery to such
carrier, (iv) if delivered by facsimile, upon electric confirmation of receipt
and shall be addressed as follows, or to such other address or addresses as may
have been furnished in writing by a party to another party pursuant to this
paragraph:

          (a) if to the Company, to:

Medwave, Inc.
435 Newbury Street
Danvers, MA 01923
Attention: Timothy O’Malley, President and CEO
Telephone: (978) 762-8999
Facsimile: (978) 762-8908

19



--------------------------------------------------------------------------------



 



with a copy to:

Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: Raymond C. Zemlin, PC
Telephone: (617) 570-1512
Facsimile: (617) 523-1231

          (b) if to the Investor, at its address on the signature page to the
Securities Purchase Agreement.

8. Amendments; Waiver. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor. Any
waiver of a provision of this Agreement must be in writing and executed by the
party against whom enforcement of such waiver is sought.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

10. Entire Agreement; Severability. This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter hereof
and supersedes all prior and contemporaneous agreements, negotiations and
understandings between the parties, both oral and written relating to the
subject matter hereof. If any provision contained in this Agreement is
determined to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties.

13. Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under the Agreement is several and not joint with the obligations
of any Other Investor, and the Investor shall not be responsible in any way for
the performance of the obligations of any Other Investor under the Agreements.
Nothing contained herein or in any other Agreement, and no action taken by any
Investor pursuant hereto or thereto, shall be deemed to constitute the Investors
as a partnership, an association, a joint venture or any other kind of entity,
or create a presumption that the Investors are in any way acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Agreements and the Company acknowledges that the Investors are not acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Agreements. The Investor confirms that it has independently
participated in the negotiation of the transaction contemplated hereby with the
advice of its own counsel and advisors. The Investor shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement or out of any other Agreements, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

20



--------------------------------------------------------------------------------



 



EXHIBIT A

Medwave, Inc.

STOCK CERTIFICATE QUESTIONNAIRE

     Pursuant to Section 4 of the Agreement, please provide us with the
following information:

         
1.
  The exact name in which your Shares and Additional Investment Rights are to be
registered (this is the name that will appear on your stock certificate(s)). You
may use a nominee name if appropriate:  
                                        
 
       
2.
  If a nominee name is listed in response to item 1 above, the relationship
between the Investor and such nominee:  
                                        
 
       
3.
  The mailing address of the registered holder listed in response to item 1
above:                                           
 
       
4.
  The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:  
                                        

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

Medwave, Inc.

INVESTOR QUESTIONNAIRE

(All information will be treated confidentially)

To: Medwave, Inc.,

     The undersigned hereby acknowledges the following:

     This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $.01 per share (the “Shares”), of Medwave, Inc. (the
“Company”). The Shares and the Additional Investment Rights are being offered
and sold by the Company without registration under the Securities Act of 1933,
as amended (the “Securities Act”), and the securities laws of certain states, in
reliance on the exemptions contained in Section 4 of the Securities Act and on
Regulation D promulgated thereunder and in reliance on similar exemptions under
applicable state laws. The Company must determine that a potential investor
meets certain suitability requirements before offering or selling Shares and
Additional Investment Rights to such investor. The purpose of this Questionnaire
is to assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by the undersigned will be used in
determining whether the undersigned meets such criteria, and reliance upon the
private offering exemption from registration is based in part on the information
herein supplied.

     This Questionnaire does not constitute an offer to sell or a solicitation
of an offer to buy any security. The undersigned’s answers will be kept strictly
confidential. However, by signing this Questionnaire the undersigned will be
authorizing the Company to provide a completed copy of this Questionnaire to
such parties as the Company deems appropriate in order to ensure that the offer
and sale of the Shares and the Additional Investment Rights will not result in a
violation of the Securities Act or the securities laws of any state and that the
undersigned otherwise satisfies the suitability standards applicable to
purchasers of the Shares and the Additional Investment Rights. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. The undersigned shall print or type its responses and attach
additional sheets of paper if necessary to complete its answers to any item.

A. Background Information

Name:

--------------------------------------------------------------------------------

Business Address:

--------------------------------------------------------------------------------

(Number and Street)

         

--------------------------------------------------------------------------------

(City)   (State)   (Zip Code)

Telephone Number: (       )

--------------------------------------------------------------------------------

Residence Address:

--------------------------------------------------------------------------------

(Number and Street)

B-1



--------------------------------------------------------------------------------



 



         

--------------------------------------------------------------------------------

(City)   (State)   (Zip Code)

Telephone Number: (       )

--------------------------------------------------------------------------------

If an individual:

                     
Age:
      Citizenship:       Where registered to vote:    

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:

--------------------------------------------------------------------------------

             
State of formation:
 


--------------------------------------------------------------------------------

  Date of formation:  


--------------------------------------------------------------------------------

Social Security or Taxpayer Identification No.

--------------------------------------------------------------------------------

Send all correspondence to (check one):                     Residence
Address                                         Business Address

B. Status as Accredited Investor

The undersigned is an “accredited investor” as such term is defined in
Regulation D under the Securities Act, because at the time of the sale of the
Shares the undersigned falls within one or more of the following categories
(Please initial one or more, as applicable):

___(1) a bank as defined in Section 3(a)(2) of the Securities Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934; an insurance company as defined in Section 2(13) of the Securities
Act; an investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that act; a
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with the investment decisions made
solely by persons that are accredited investors;1

___(2) a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;



--------------------------------------------------------------------------------

1   As used in this Questionnaire, the term “net worth” means the excess of
total assets over total liabilities. In computing net worth for the purpose of
subsection (4), the principal residence of the investor must be valued at cost,
including cost of improvements, or at recently appraised value by a professional
appraiser. In determining income, the investor should add to the investor’s
adjusted gross income any amounts attributable to tax exempt income received,
losses claimed as a limited partner in any limited partnership, deductions
claimed for depreciation, contributions to an IRA or KEOGH retirement plan,
alimony payments, and any amount by which income from long-term capital gains
has been reduced in arriving at adjusted gross income.

B-2



--------------------------------------------------------------------------------



 



___(3) an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Shares
offered, with total assets in excess of $5,000,000;

___(4) a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of such person’s purchase of the Shares exceeds
$1,000,000;

___(5) a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

___(6) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares offered, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; and

___(7) an entity in which all of the equity owners are accredited investors (as
defined above).

C. Representations

The undersigned hereby represents and warrants to the Company as follows:

     1. Any purchase of the Shares and the Additional Investment Rights would be
solely for the account of the undersigned and not for the account of any other
person or with a view to any resale, fractionalization, division, or
distribution thereof.

     2. The information contained herein is complete and accurate and may be
relied upon by the Company, and the undersigned will notify the Company
immediately of any material change in any of such information occurring prior to
the closing, if any, with respect to the purchase of Shares and Additional
Investment Rights by the undersigned or any co-purchaser.

     3. There are no suits, pending litigation, or claims against the
undersigned that could materially affect the net worth of the undersigned as
reported in this Questionnaire.

     4. The undersigned acknowledges that there may occasionally be times when
the Company, determines that it must suspend the use of the Prospectus forming a
part of the Registration Statement (as such terms are defined in the Securities
Purchase Agreement to which this Questionnaire is attached) until such time as
an amendment to the Registration Statement has been filed by the Company and
declared effective by the Securities and Exchange Commission or until the
Company has amended or supplemented such Prospectus. The undersigned is aware
that, in such event, the Shares and the AIR Shares will not be subject to ready
liquidation, and that any Shares and AIR Shares purchased by the undersigned
would have to be held during such suspension. The overall commitment of the
undersigned to investments which are not readily marketable is not excessive in
view of the undersigned’s net worth and financial circumstances, and any
purchase of the Shares and the Additional Investment Rights will not cause such

B-3



--------------------------------------------------------------------------------



 



commitment to become excessive. The undersigned is able to bear the economic
risk of an investment in the Shares and the Additional Investment Rights.

     5. The following is a list of all states and other jurisdictions in which
blue sky or similar clearance will be required in connection with the
undersigned’s purchase of the Shares and the Additional Investment rights:

___________________________________________

___________________________________________

___________________________________________

The undersigned agrees to notify the Company in writing of any additional states
or other jurisdictions in which blue sky or similar clearance will be required
in connection with the undersigned’s purchase of the Shares and the Additional
Investment Rights.

B-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Questionnaire this ___day
of ___, 2005, and declares under oath that it is truthful and correct.

                  Print Name
 
           

  By:        

     

--------------------------------------------------------------------------------

        Signature
 
                Title:

     

--------------------------------------------------------------------------------

   

      (required for any purchaser that is a corporation, partnership, trust or
other entity)    

B-5



--------------------------------------------------------------------------------



 



Draft February 10, 2005

EXHIBIT C

FORM OF LEGAL OPINION

February ____, 2005

To:

Ladies and Gentlemen:

          We have acted as counsel for Medwave, Inc., a Delaware corporation
(the “Company”), in connection with the issuance of 1,300,000 shares (the
“Shares”) of the Company’s Common Stock, $.01 par value per share (the “Common
Stock”), and Additional Investment Rights (the “Additional Investment Rights”)
to purchase up to an additional 575,000 shares of Common Stock (the “AIR
Shares”) pursuant to those certain Securities Purchase Agreements, dated as of
February ___, 2005, including the annex and exhibits thereto (collectively, the
“Agreement”), each between the Company and the Investors named therein. This
opinion is being delivered to you pursuant to Section 2 of the Agreement.
Capitalized terms used herein are as defined in the Agreement unless otherwise
specifically provided herein.

          We have examined such documents and have reviewed such questions of
law as we have considered necessary or appropriate for the purpose of this
opinion.

          As to matters of fact material to our opinion, we have relied, without
independent verification, on the representations and warranties contained in the
Agreement and on certificates of officers of the Company and public officials.

          Our opinions expressed below as to certain factual matters are
qualified as being limited as “known to us” or by other words to the same or
similar effect. Such words, as used herein, mean the information known to the
attorneys in this firm who have represented the Company in connection with the
matters addressed herein. In rendering such opinions, we have not conducted any
independent investigation or consulted with other attorneys in our firm with
respect to the matters covered by the Agreement. No inference as to our
knowledge with respect to such matters should be drawn from the fact of our
representation of the Company.

          Based on the foregoing, we are of the opinion that:

     1. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, with the corporate power
to conduct any lawful business activity. The Company has the corporate power to
execute, deliver and perform the Agreement including, without limitation, the
issuance and sale of the Shares.

 



--------------------------------------------------------------------------------



 



     2. The Agreement and the Additional Investment Rights have been duly
authorized by all requisite corporate action, executed and delivered by the
Company. The Agreement and the Additional Investment Rights each constitutes the
valid and binding obligation of the Company enforceable in accordance with its
terms.

     3. The Shares and the Additional Investment Rights have been duly
authorized and, upon issuance, delivery and payment therefor as described in the
Agreement, will be validly issued, fully paid and nonassessable. The AIR Shares
have been duly authorized and, upon issuance, delivery and payment therefor in
accordance with the Additional Investment Rights, will be validly issued, fully
paid and nonassessable. The AIR Shares have been duly and validly authorized and
reserved for issuance by all proper corporate action.

     4. As of the date hereof, the authorized capital stock of the Company
consists of 50,000,000 shares of common stock.

     5. The execution, delivery and performance of the Agreement and the
issuance and sale of the Shares, the Additional Investment Rights and the AIR
Shares in accordance with the Agreement and the Additional Investment Rights
will not: (a) violate or conflict with, or result in a breach of or default
under, the Certificate of Incorporation or by-laws of the Company, (b) violate
or conflict with, or constitute a default under any material agreement or
instrument (limited, with your consent, to agreements and instruments filed by
the Company with the Securities and Exchange Commission under the Exchange Act
and applicable rules and regulations) to which the Company is a party, or
(c) violate any law of the United States or the Commonwealth of Massachusetts,
any rule or regulation of any governmental authority or regulatory body of the
United States or the Commonwealth of Massachusetts, or any judgment, order or
decree known to us and applicable to the Company of any court, governmental
authority or arbitrator.

     6. No consent, approval, authorization or order of, and no notice to or
filing with, any governmental agency or body or any court is required to be
obtained or made by the Company for the issue and sale of the Shares pursuant to
the Agreement, except such as have been obtained or made and such as may be
required under the federal securities laws or the Blue Sky laws of the various
states.

     7. Assuming the representations made by the Investors and the Company set
forth in the Agreement and the exhibits thereto are true and correct and subject
to the Placement Agent’s compliance with applicable securities laws and
regulations (including, without limitation, the requirements of Regulation D
under the Securities Act), the offer, sale, issuance and delivery of the Shares,
the Additional Investment Rights and the AIR Shares to the Investors, in the
manner contemplated by the Agreement and the Additional Investment Rights, as
the case may be, is exempt from the registration requirements of the Securities
Act, it

 



--------------------------------------------------------------------------------



 



     being understood that no opinion is expressed as to any subsequent resale
of such securities.

     The opinions set forth above are subject to the following qualifications
and exceptions:

     (a) Our opinion in paragraph 2 above is subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws of general application affecting creditors’ rights.

     (b) Our opinion in paragraph 2 above is subject to the effect of general
principles of equity, including (without limitation) concepts of materiality,
reasonableness, good faith and fair dealing, and other similar doctrines
affecting the enforceability of agreements generally (regardless of whether
considered in a proceeding in equity or at law).

     (c) Our opinion in paragraph 2 above, insofar as it relates to
indemnification provisions, is subject to the effect of federal and state
securities laws and public policy relating thereto.

     (d) We express no opinion as to the compliance or the effect of
noncompliance by the Investors with any state or federal laws or regulations
applicable to the Investors in connection with the transactions described in the
Agreement or the payment obligations of the Company under Sections 6.1(b) and
6.3(d) of the Agreement if the payment obligations are construed as unreasonable
in relation to actual damages or disproportionate to actual damages suffered by
the Investor.

          Members of our firm are admitted to the bar in The Commonwealth of
Massachusetts and we express no opinion as to the laws of any other jurisdiction
except the laws of the Commonwealth of Massachusetts, the General Corporation
Law of the State of Delaware and the federal laws of the United States of
America. To the extent that the laws of any other jurisdiction govern the
agreements or transactions as to which we are opining herein, we have assumed,
with your permission, at your direction and without investigation or inquiry
that such laws are identical to those of The Commonwealth of Massachusetts, and
we are expressing no opinion herein as to whether such assumption is reasonable
or correct.

          The foregoing opinions are being furnished to you solely for your
benefit and may not be relied upon by any other person without our prior written
consent.

     

  Very truly yours,
 
   

  GOODWIN PROCTER llp

 



--------------------------------------------------------------------------------



 



EXHIBIT D

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF WITHOUT EITHER (I) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (II) AN OPINION OF
COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT SUCH TRANSFER MAY
BE MADE WITHOUT REGISTRATION OR QUALIFICATION UNDER SAID ACT OR (III) SUCH
TRANSFER BEING MADE PURSUANT TO RULE 144 UNDER SAID ACT.

MEDWAVE, INC.

ADDITIONAL INVESTMENT RIGHT

Additional Investment Right No.: ___
Number of Shares: ___
Date of Issuance: February ___, 2005 (“Issuance Date”)

Medwave, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, the receipt and sufficiency of which are hereby
acknowledged, [INSERT NAME OF INVESTOR] or its permitted assigns (the “Holder”),
is entitled, subject to the terms set forth below, to purchase from the Company,
at the Exercise Price (as defined below) then in effect, at any time or times on
or after the date hereof, but not after 11:59 p.m., New York City time, on the
Expiration Date (as defined below), ___(___) fully paid nonassessable shares of
Common Stock (as defined below) (the “Additional Investment Right Shares”).
Except as otherwise defined herein, capitalized terms in this Additional
Investment Right shall have the meanings set forth in Section 15. This
Additional Investment Right (including all Additional Investment Rights issued
in exchange, transfer or replacement hereof, the “Additional Investment Rights”)
is one of the Additional Investment Rights (the “SPA Additional Investment
Rights”) issued pursuant to Section 1 of those certain Securities Purchase
Agreements, dated as of February ___, 2005 (the “Initial Issuance Date”),
between the Company and the investors (the “Purchasers”) referred to therein
(the “Securities Purchase Agreements”).

1. EXERCISE OF ADDITIONAL INVESTMENT RIGHT.

          a. Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(f)), this
Additional Investment Right may be exercised by the Holder on any day, in whole
or in part, by (i) delivery of a written notice, in the form attached hereto as
Exhibit A (the “Exercise Notice”), of the Holder’s election to

 



--------------------------------------------------------------------------------



 



exercise this Additional Investment Right, (ii) payment to the Company of an
amount equal to the applicable Exercise Price multiplied by the number of
Additional Investment Right Shares as to which this Additional Investment Right
is being exercised (the “Aggregate Exercise Price”) in cash or wire transfer of
immediately available funds. The date the Exercise Notice and the Aggregate
Exercise Price are delivered to the Company (as determined in accordance with
the notice provisions hereof) is an “Exercise Date.” The Holder shall not be
required to deliver the original Additional Investment Right in order to effect
an exercise hereunder. Execution and delivery of the Exercise Notice with
respect to less than all of the Additional Investment Right Shares shall have
the same effect as cancellation of the original Additional Investment Right and
issuance of a new Additional Investment Right evidencing the right to purchase
the remaining number of Additional Investment Right Shares. On or before the
third Business Day following the Exercise Date, the Company shall (X) issue and
deliver to the address as specified in the Exercise Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder is entitled pursuant to such exercise, or
(Y) provided that the Company’s transfer agent (the “Transfer Agent”) is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Holder, credit such aggregate number
of shares of Common Stock to which the Holder is entitled pursuant to such
exercise to the Holder’s or its designee’s balance account with DTC through its
Deposit Withdrawal Agent Commission system. On the Exercise Date, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Additional Investment Right Shares with respect to which this Additional
Investment Right has been exercised, irrespective of the date of delivery of the
certificates evidencing such Additional Investment Right Shares. Upon surrender
of this Additional Investment Right to the Company following one or more partial
exercises, the Company shall as soon as practicable and in no event later than
three (3) Business Days after receipt of the Additional Investment Right and at
its own expense, issue a new Additional Investment Right (in accordance with
Section 7(d)) representing the right to purchase the number of Additional
Investment Right Shares purchasable immediately prior to such exercise under
this Additional Investment Right, less the number of Additional Investment Right
Shares with respect to which this Additional Investment Right is exercised. No
fractional shares of Common Stock are to be issued upon the exercise of this
Additional Investment Right, but rather the number of shares of Common Stock to
be issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Additional Investment Right Shares upon exercise of this Additional
Investment Right.

          b. Exercise Price. For purposes of this Additional Investment Right,
“Exercise Price” means $4.00, subject to adjustment as provided herein.

          c. Company’s Failure to Timely Deliver Shares. If within three
(3) trading days in the case of a DWAC issuance or five (5) trading days in the
case of the issuance of a physical certificate, in each case after the Company’s
receipt of the facsimile copy of a Exercise Notice the Company shall fail to
issue and deliver a certificate to the Holder and register such shares of Common
Stock on the Company’s share register or credit the Holder’s balance account
with DTC, as applicable, for the number of shares of Common Stock to which the
Holder is entitled upon such holder’s exercise hereunder, and if on or after
such date the Holder purchases

 



--------------------------------------------------------------------------------



 



(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three Business Days after the Holder’s
request and in the Holder’s discretion, either (i) pay cash to the Holder in an
amount equal to the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to deliver such certificate
(and to issue such shares of Common Stock) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such shares of Common Stock and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) the Closing Bid Price on the date of
exercise.

          d. Absolute and Unconditional Obligation. The Company’s obligations to
issue and deliver Additional Investment Right Shares in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by the holder to enforce the same, the recovery of any judgment against
any Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the holder or any other Person. Nothing herein shall
limit the Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing Additional Investment Right Shares upon
exercise of the Additional Investment Right as required pursuant to the terms
hereof.

          e. Disputes. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Additional Investment Right
Shares, the Company shall promptly issue to the Holder the number of Additional
Investment Right Shares that are not disputed and resolve such dispute in
accordance with Section 12.

          f. Limitations on Exercises. The Company shall not effect the exercise
of this Additional Investment Right, and no Person (as defined below) who is the
Holder shall have the right to exercise this Additional Investment Right, to the
extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 9.99% of the
shares of the Common Stock outstanding immediately after giving effect to such
exercise. For purposes of the foregoing sentence, the aggregate number of shares
of Common Stock beneficially owned by such Person and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Additional Investment Right with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (i) exercise of the remaining, unexercised portion of this
Additional Investment Right beneficially owned by such Person and its affiliates
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Company beneficially owned by such Person and its
affiliates (including, without limitation, any convertible notes or convertible
preferred stock or warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein. Except as set forth in the
preceding sentence, for purposes of this paragraph, beneficial ownership shall
be calculated in accordance

 



--------------------------------------------------------------------------------



 



with Section 13(d) of the Securities Exchange Act of 1934, as amended. For
purposes of this Additional Investment Right, in determining the number of
outstanding shares of Common Stock a holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company’s most recent
Form 10-Q, Form 10-K or other public filing with the Securities and Exchange
Commission, as the case may be, (2) a more recent public announcement by the
Company or (3) any other notice by the Company or its Transfer Agent setting
forth the number of shares of Common Stock outstanding. For any reason at any
time, upon the written or oral request of the Holder, the Company shall within
one Business Day confirm orally and in writing to the Holder the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company by the Holder and its affiliates since
the date as of which such number of outstanding shares of Common Stock was
reported.

     2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF ADDITIONAL INVESTMENT RIGHT
SHARES. The Exercise Price and the number of Additional Investment Right Shares
shall be adjusted from time to time as follows:

          a. Adjustment upon Subdivision or Combination of Common Stock. If the
Company at any time after the date of issuance of this Additional Investment
Right subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Additional
Investment Right Shares will be proportionately increased. If the Company at any
time after the date of issuance of this Additional Investment Right combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Additional Investment Right Shares will be
proportionately decreased. Any adjustment under this Section 2(a) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

          b. Other Events. If any event occurs of the type contemplated by the
provisions of this Section 2 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Exercise Price and
the number of Additional Investment Right Shares so as to protect the rights of
the Holder; provided that no such adjustment pursuant to this Section 2(b) will
increase the Exercise Price or decrease the number of Additional Investment
Right Shares as otherwise determined pursuant to this Section 2.

     3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Additional Investment
Right, then, in each such case:

 



--------------------------------------------------------------------------------



 



          a. any Exercise Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of Common
Stock entitled to receive the Distribution shall be reduced, effective as of the
close of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing Bid
Price of the Common Stock on the trading day immediately preceding such record
date minus the value of the Distribution (as determined in good faith by the
Company’s Board of Directors) applicable to one share of Common Stock, and
(ii) the denominator shall be the Closing Bid Price of the Common Stock on the
trading day immediately preceding such record date; and

          b. the number of Additional Investment Right Shares shall be increased
to a number of shares equal to the number of shares of Common Stock obtainable
immediately prior to the close of business on the record date fixed for the
determination of holders of Common Stock entitled to receive the Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (a); provided that in the event that the Distribution is of
common stock (“Other Common Stock”) of a company whose common stock is traded on
a national securities exchange or a national automated quotation system, then
the Holder may elect to receive a warrant to purchase Other Common Stock in lieu
of an increase in the number of Additional Investment Right Shares, the terms of
which shall be identical to those of this Additional Investment Right, except
that such warrant shall be exercisable into the number of shares of Other Common
Stock that would have been payable to the Holder pursuant to the Distribution
had the holder exercised this Additional Investment Right immediately prior to
such record date and with an aggregate exercise price equal to the product of
the amount by which the exercise price of this Additional Investment Right was
decreased with respect to the Distribution pursuant to the terms of the
immediately preceding paragraph (a) and the number of Additional Investment
Right Shares calculated in accordance with the first part of this paragraph (b).

     4. PURCHASE RIGHTS; ORGANIC CHANGE.

          a. Purchase Rights. In addition to any adjustments pursuant to
Section 2 above, if at any time the Company grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of this Additional Investment Right
(without regard to any limitations on the exercise of this Additional Investment
Right) immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

          b. Organic Change. Any recapitalization, reorganization,
reclassification, consolidation, merger, sale of all or substantially all of the
Company’s assets to another Person or other transaction, in each case which is
effected in such a way that holders of Common Stock are entitled to receive
securities or assets with respect to or in exchange for Common Stock is

 



--------------------------------------------------------------------------------



 



referred to herein as an “Organic Change.” Prior to the consummation of any
(i) sale of all or substantially all of the Company’s assets to an acquiring
Person or (ii) other Organic Change following which the Company is not a
surviving entity, the Company will secure from the Person purchasing such assets
or the Person issuing the securities or providing the assets in such Organic
Change (in each case, the “Acquiring Entity”) a written agreement (in form and
substance reasonably satisfactory to the holders of SPA Additional Investment
Rights representing at least a majority of the shares of Common Stock obtainable
upon exercise of the SPA Additional Investment Rights then outstanding) to
deliver to the Holder in exchange for this Additional Investment Right, a
security of the Acquiring Entity evidenced by a written instrument substantially
similar in form and substance to this Additional Investment Right and reasonably
satisfactory to the Holder (including, an adjusted exercise price equal to the
value for the Common Stock reflected by the terms of such consolidation, merger
or sale, and exercisable for a corresponding number of shares of Common Stock
acquirable and receivable upon exercise of this Additional Investment Right
(without regard to any limitations on the exercise of this Additional Investment
Right), if the value so reflected is less than the Exercise Price in effect
immediately prior to such consolidation, merger or sale). In the event that an
Acquiring Entity is directly or indirectly controlled by a company or entity
whose common stock or similar equity interest is listed, designated or quoted on
a securities exchange or trading market, the Holder may elect to treat such
Person as the Acquiring Entity for purposes of this Section 4(b). Prior to the
consummation of any other Organic Change, the Company shall make appropriate
provision (in form and substance reasonably satisfactory to the holders of SPA
Additional Investment Rights representing at least a majority of the shares of
Common Stock obtainable upon exercise of the SPA Additional Investment Rights
then outstanding) to insure that the Holder thereafter will have the right to
acquire and receive in lieu of or in addition to (as the case may be) the shares
of Common Stock immediately theretofore acquirable and receivable upon the
exercise of this Additional Investment Right (without regard to any limitations
on the exercise of this Additional Investment Right), such shares of stock,
securities or assets that would have been issued or payable in such Organic
Change with respect to or in exchange for the number of shares of Common Stock
which would have been acquirable and receivable upon the exercise of this
Additional Investment Right as of the date of such Organic Change (without
regard to any limitations on the exercise of this Additional Investment Right).

     5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of the Certificate of Incorporation or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Additional
Investment Right, and will at all times in good faith carry out all the
provisions of this Additional Investment Right and take all action as may be
required to protect the rights of the Holder. Without limiting the generality of
the foregoing, the Company (i) will not increase the par value of any shares of
Common Stock receivable upon the exercise of this Additional Investment Right
above the Exercise Price then in effect, (ii) will take all such actions as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable shares of Common Stock upon the exercise of
this Additional Investment Right, and (iii) will, so long as any of the SPA
Additional Investment Rights are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued

 



--------------------------------------------------------------------------------



 



Common Stock, solely for the purpose of effecting the exercise of the SPA
Additional Investment Rights, 100% of the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of the SPA
Additional Investment Rights then outstanding (without regard to any limitations
on exercise).

     6. HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as the Holder,
shall not be entitled to vote or receive dividends or be deemed the holder of
shares of Common Stock for any purpose, nor shall anything contained in this
Additional Investment Right be construed to confer upon the Holder, solely in
such Person’s capacity as a Holder, any of the rights of a shareholder of the
Company or any right to vote, give or withhold consent to any corporate action
(whether any reorganization, issue of stock, reclassification of stock,
consolidation, merger, conveyance or otherwise), receive notice of meetings,
receive dividends or subscription rights, or otherwise, prior to the issuance to
the Holder of the Additional Investment Right Shares which such Person is then
entitled to receive upon the due exercise of this Additional Investment Right.
In addition, nothing contained in this Additional Investment Right shall be
construed as imposing any liabilities on the Holder to purchase any securities
(upon exercise of this Additional Investment Right or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company. Notwithstanding this Section 6, the Company will
provide the Holder with copies of the same notices and other information given
to the stockholders of the Company generally, contemporaneously with the giving
thereof to the stockholders.

     7. REISSUANCE OF ADDITIONAL INVESTMENT RIGHTS.

          a. Transfer of Additional Investment Right. If this Additional
Investment Right is to be transferred, the holder shall surrender this
Additional Investment Right to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Additional Investment Right
(in accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Additional Investment Right
Shares being transferred by the Holder and, if less then the total number of
Additional Investment Right Shares then underlying this Additional Investment
Right is being transferred, a new Additional Investment Right (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Additional Investment Right Shares not being transferred.

          b. Lost, Stolen or Mutilated Additional Investment Right. Upon receipt
by the Company of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Additional Investment Right, and, in
the case of loss, theft or destruction, of any indemnification undertaking by
the Holder to the Company in customary form and, in the case of mutilation, upon
surrender and cancellation of this Additional Investment Right, the Company
shall execute and deliver to the Holder a new Additional Investment Right (in
accordance with Section 7(d)) representing the right to purchase the Additional
Investment Right Shares then underlying this Additional Investment Right.

 



--------------------------------------------------------------------------------



 



          c. Additional Investment Right Exchangeable for Multiple Additional
Investment Rights. This Additional Investment Right is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Additional Investment Right or Additional Investment Rights (in accordance with
Section 7(d)) representing in the aggregate the right to purchase the number of
Additional Investment Right Shares then underlying this Additional Investment
Right, and each such new Additional Investment Right will represent the right to
purchase such portion of such Additional Investment Right Shares as is
designated by the Holder at the time of such surrender; provided, however, that
no Additional Investment Rights for fractional shares of Common Stock shall be
given.

          d. Issuance of New Additional Investment Rights. Whenever the Company
is required to issue a new Additional Investment Right pursuant to the terms of
this Additional Investment Right, such new Additional Investment Right (i) shall
be of like tenor with this Additional Investment Right, (ii) shall represent, as
indicated on the face of such new Additional Investment Right, the right to
purchase the Additional Investment Right Shares then underlying this Additional
Investment Right (or in the case of a new Additional Investment Right being
issued pursuant to Section 7(a) or Section 7(c), the Additional Investment Right
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Additional Investment Rights issued in
connection with such issuance, does not exceed the number of Additional
Investment Right Shares then underlying this Additional Investment Right),
(iii) shall have an issuance date, as indicated on the face of such new
Additional Investment Right which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Additional Investment
Right.

     8. NOTICES. Whenever notice is required to be given under this Additional
Investment Right, unless otherwise provided herein, such notice shall be given
in accordance with Section 7 of the Securities Purchase Agreements. The Company
shall provide the Holder with prompt written notice of all actions taken
pursuant to this Additional Investment Right, including in reasonable detail a
description of such action and the reason therefore. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(i) immediately upon any adjustment of the Exercise Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and
(ii) at least fifteen days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock, (B) with respect to any grants, issues or sales of any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property to holders of Common Stock or (C) for determining
rights to vote with respect to any Organic Change, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

     9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Additional Investment Right may be amended and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the holders of SPA Additional Investment Rights representing at least
a majority of the shares of Common Stock obtainable upon exercise of the SPA
Additional Investment Rights then outstanding; provided that no such action may

 



--------------------------------------------------------------------------------



 



increase the exercise price of any SPA Additional Investment Right or decrease
the number of shares or class of stock obtainable upon exercise of any SPA
Additional Investment Right without the written consent of the holder of this
Additional Investment Right. No such amendment shall be effective to the extent
that it applies to less than all of the holders of the SPA Additional Investment
Rights then outstanding.

     10. GOVERNING LAW. This Additional Investment Right shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Additional Investment Right
shall be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.

     11. CONSTRUCTION; HEADINGS. This Additional Investment Right shall be
deemed to be jointly drafted by the Company and all the Purchasers and shall not
be construed against any person as the drafter hereof. The headings of this
Additional Investment Right are for convenience of reference and shall not form
part of, or affect the interpretation of, this Additional Investment Right.

     12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of
the Exercise Price or the arithmetic calculation of the Additional Investment
Right Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two Business Days of receipt of the Exercise
Notice giving rise to such dispute, as the case may be, to the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Additional Investment Right Shares
within three Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
Business Days submit via facsimile (a) the disputed determination of the
Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Additional Investment Right Shares to the Company’s independent, outside
accountant. The Company shall cause at its expense the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than ten Business
Days from the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

     13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Additional Investment Right shall be cumulative and in
addition to all other remedies available under this Additional Investment Right
and the Securities Purchase Agreements, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Additional Investment Right. The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened

 



--------------------------------------------------------------------------------



 



breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

     14. TRANSFER. This Additional Investment Right may be offered for sale,
sold, transferred or assigned only with the express written consent of the
Company, except as may otherwise be required by the Securities Purchase
Agreement.

     15. LIMITATIONS ON ISSUANCES. Notwithstanding anything to the contrary in
the Additional Investment Rights or the Securities Purchase Agreements, in no
event shall the Company issue, pursuant to such documents, a number of shares of
Common Stock equal to or in excess of 20% of the number of shares of Common
Stock outstanding before the issuance of the shares of Common Stock under the
Securities Purchase Agreements and the Additional Investment Rights or otherwise
be required to take any action that would create the necessity of a stockholder
vote under NASD Rule 4350.

     16. CERTAIN DEFINITIONS. For purposes of this Additional Investment Right,
the following terms shall have the following meanings:

     a. “Bloomberg” means Bloomberg Financial Markets.

     b. “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

     c. “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant

 



--------------------------------------------------------------------------------



 



to Section 12. All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

     d. “Common Stock” means (i) the Company’s common stock, par value $.01 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

     “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

     g. “Effective Date” means the date on which the Registration Statement (as
defined in the Securities Purchase Agreement) is first declared effective by the
SEC.

     “Expiration Date” means the date that is one hundred and eighty (180) days
following, but not including, the Effective Date; provided, however, if, at any
time after the Effective Date and prior to the original Expiration Date the
Registration Statement is not effective and available for the resale of all of
the Shares and the AIR Shares (each as defined in the Securities Purchase
Agreements) (including during an Qualifying Suspension (as defined in the
Securities Purchase Agreement)), such original Expiration Date shall
automatically be extended by such number of days after the Effective Date and
prior to the original Expiration Date that the Registration Statement was not
effective and available for the resale of all of the Shares and the AIR Shares.

     “Options” means any rights, warrants or options to subscribe for or
purchase Common Stock or Convertible Securities.

     “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

     “Principal Market” means The Nasdaq SmallCap Market.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Additional Investment Right
to be duly executed as of the Issuance Date set out above.

     

  MEDWAVE, INC.
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
ADDITIONAL INVESTMENT RIGHT

MEDWAVE, INC.

To: Medwave, Inc.

     The undersigned is the holder of Additional Investment Right No. ___(the
“Additional Investment Right”) issued by Medwave, Inc., a Delaware corporation
(the “Company”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings set forth in the Additional Investment Right.

     1. The Additional Investment Right is currently exercisable to purchase a
total of ___Additional Investment Right Shares.

     2. The undersigned holder hereby exercises its right to purchase
___Additional Investment Right Shares pursuant to the Additional Investment
Right.

     3. The holder shall pay the sum of $___to the Company in accordance with
the terms of the Additional Investment Right.

     4. Pursuant to this exercise, the Company shall deliver to the holder
___Additional Investment Right Shares in accordance with the terms of the
Additional Investment Right.

     5. Following this exercise, the Additional Investment Right shall be
exercisable to purchase a total of ___Additional Investment Right Shares.

Please issue the Additional Investment Right Shares in the following name and to
the following address:

     
Issue to:
   

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

     
Account Number:
   

 

--------------------------------------------------------------------------------

     (if electronic book entry transfer)

     
DTC Participant Number:
   

 

--------------------------------------------------------------------------------

     (if electronic book entry transfer)

 



--------------------------------------------------------------------------------



 



Date:                                         ,                     



--------------------------------------------------------------------------------

Name of Registered Holder

     
By:  
   


--------------------------------------------------------------------------------

Name:    

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Additional Investment Right]

     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto ___the right represented by the within Additional Investment Right to
purchase ___shares of Common Stock of Medwave, Inc. to which the within
Additional Investment Right relates and appoints ___attorney to transfer said
right on the books of Medwave, Inc. with full power of substitution in the
premises.

     
Dated:
   

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------


  (Signature must conform in all respects to name of holder as specified on the
face of the Additional Investment Right)
 
   

 

--------------------------------------------------------------------------------


  Address of Transferee
 
   

 

--------------------------------------------------------------------------------

 
 

 

--------------------------------------------------------------------------------

In the presence of:



--------------------------------------------------------------------------------

 